Title: From George Washington to Captain James Peale, 2 June 1779
From: Washington, George
To: Peale, James


        
          Sir
          Head Quarters Middlebrook 2d June 1779.
        
        I have received your letter of the 1st instant.
        In a settlement of relative rank, in a line so perplexed as yours, no plan could be adopted, capable of giving satisfaction to the officer in all cases. You will be sensible of this on considering the circumstances with which the Maryland line was embarrassed; and the necessity of persuing certain fixed principles in its establishment.
        I have not therefore confirmed your resignation, that you might reconsider the matter, and the propriety of leaving the service at a juncture, when perhaps we shall want the abilities of every good and brave officer. I am sir your most obedient and hble servt.
      